EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 11/17/2020.
	Claims 1-8 and 10 have been canceled.  Claims 9, 11-12 and 15 have been amended.  Claims 17- have been added. Overall, claims 9 and 11-23 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification have been overcome. 

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Matthew David (Reg. No. 77,058) on January 25, 2021.  During telephone conversation with Mr. David, an agreement was reached to amend the specification and claims 9, 11 and 17-18. 
The application has been amended as follows: 
Specification
	- Specification filed on 11/17/2020:  page 10, para. [0016], line 6, “the axis of the female rotor 1” should be changed to -- the axis of the female rotor 2 --.
The amendment to the specification have been entered to correct a typographical error.
Claims
- Claim 9: page 2, line 6, “the tooth profile of the male rotor” has been changed to -- a tooth profile of the male rotor --.
	- Claim 9: page 2, line 8, “a circular arc section of the male rotor” has been changed to -- the circular arc section of the male rotor --.
- Claim 9: page 2, line 9, “a circular arc section of the female rotor” has been changed to -- the circular arc section of the female rotor --.
	- Claim 11: page 2, line 6, “a base point” has been changed to -- the base point --.
- Claim 11: page 3, line 1, “a tooth profile of the male rotor” has been changed to -- the tooth profile of the male rotor --.
- Claim 11: page 3, line 2, “the contour line extending from” has been changed to -- a contour line extending from --.
- Claim 11: page 3, line 2, “the female rotor side” has been changed to -- a female rotor side --.
- Claim 11: page 3, line 3, “the tooth base of the female rotor” has been changed to -- a tooth base of the female rotor --.
- Claim 17: page 5, line 7, “a base point” has been changed to -- the base point --.
- Claim 17: page 5, line 10, “the contour line extending from” has been changed to -- a contour line extending from --.
- Claim 17, page 5, line 11, “the female rotor side” has been changed to -- a female rotor side --.
- Claim 17, page 5, lines 11-12, “the tooth base of the female rotor” has been changed to -- a tooth base of the female rotor --.
Claim 18: page 5, line 4, “a circular arc section of the male rotor” has been changed to -- the circular arc section of the male rotor --.
- Claim 18: page 5, line 5, “a circular arc section of the female rotor” has been changed to -- the circular arc section of the female rotor --.
The amendment to claims 9, 11 and 17-18 have been entered to correct a typographical error.

Drawings
2.	The drawings were received on 11/17/2021.  These drawings are approved.

Allowable Subject Matter
3.	Claims 9 and 11-23 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance:
	- Regarding claim 9: claim 10 has been canceled in that the subject matter of claim 10 has already been incorporated into the independent claim 9 in the amendment filed on 11/17/2020; therefore, claim 9 is allowed.   
	- Regarding claim 17:  the dependent claim 11 has been canceled and has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 17; therefore, claim 17 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746